Name: Commission Regulation (EEC) No 2403/92 of 17 August 1992 amending Regulation (EEC) No 3536/91 setting the latest time of entry into storage for skimmed-milk powder sold under Regulation (EEC) No 3398/91
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 19 . 8 . 92 Official Journal of the European Communities No L 236/5 COMMISSION REGULATION (EEC) No 2403/92 of 17 August 1992 amending Regulation (EEC) No 3536/91 setting the latest time of entry into storage for skimmed-milk powder sold under Regulation (EEC) No 3398/91 HAS ADOPTED THIS REGULATION : Article 1 The date of '1 May 1991 referred to in Article 1 of Regu ­ lation (EEC) No 3536/91 is hereby replaced by '1 June 1991 .' THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regula ­ tion (EEC) No 2071 /92 (2), and in particular Article 7 (5) thereof, Whereas Commission Regulation (EEC) No 3536/91 (3), as last amended by Regulation (EEC) No 1778/92 (4), limited the quantity of skimmed-milk powder released for sale to that taken into storage before 1 May 1991 ; Whereas, in view of the quantity still available and the market situation that date should be amended to 1 June 1991 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 August 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 148 , 28. 6. 1968, p. 13. (2) OJ No L 215, 30. 7. 1992, p. 64. 0 OJ No L 335, 6. 12. 1991 , p. 8 . (4) OJ No L 182, 2. 7. 1992, p. 29.